Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filing Date: 4/10/2019
Assignment Data: None
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite calculating a first autonomous driving path for movement from a factory to an entrance of a vehicle loading dock; transmitting information about the first autonomous driving path to the car carrier; calculating a second autonomous driving path for movement from the entrance of the vehicle loading dock to a waiting area for shipment, for each of a plurality of autonomous driving vehicles loaded on the car carrier vehicle; transmitting information about the second autonomous driving path to the autonomous driving vehicle; calculating a third autonomous path for movement from the waiting area for shipment to the inside of a ship according to whether the ship has entered a port; and transmitting information about the third autonomous driving path to the autonomous driving vehicle. 
The above mentioned limitations, as drafted, are steps that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than the recitation of generic controllers, nothing in the claim element precludes the step from practically being performed in the mind. The method claim 13 does not even recite any computer or technical components. For example, but for the generic computer language, these steps encompass a user manually performing them. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Regarding the term “controller,” this term is not explicitly defined in the Specification Page 5, lines 25-26, which state that a microprocessor may include the vehicle transportation controller. It appears that the controller is merely a generic processor. Module, as discussed on Page 5, lines 10-15, can be software or hardware, but there is no distinction between this and generic computer components. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a controller and module. These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the above-mentioned steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Turning to the dependent claims, regarding claims 2, 7, 8, 9, 10, 11, and 12 again are simply performing mental steps that are done via a generic processor. 
Claim 4 is receiving information. 
Claim 5 is receiving information.
Claims 3 and 6 would be eligible under 35 U.S.C. 101 because they recite a practical application – namely receiving environmental conditions via a sensor and using this to make a determination or control the vehicle speed.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.   
Allowable Subject Matter
	The prior art of record fails to disclose an apparatus and method in accordance with the claimed invention. Specifically, there are three pieces of prior art that are the most relevant: 
	1. Hwang, which is directed to an automatic loading device of the itinerary and automatic shipping method of a roll-off ship where an automatic transport vehicle is connected to the transport module and the transport module aids in shipping the vehicle to a predetermined position. 
	2. Kanai, which is a vehicle management system that divides a predetermined travel route into a plurality of sections and manages the travel of a plurality of vehicles traveling along a travel route. 
3. Mico which is directed to an automatic driving vehicle that has an automatic driving mode with a behavior setting for receiving a setting for the behavior of the vehicle and a control means for controlling the execution of the behavior. 
However, none of the references recite the specific ways of calculating three distinct driving paths that have the exact dependencies as claimed. While the references disclose multiple driving paths, they are not based on specifically according to whether the ship has entered a port, for example. It would be improper hindsight to put the cited references together in an obvious rejection – additionally the three references would not even teach all of the claimed limitations because there is no ship entering a port from which a third driving path can even be calculated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687